Citation Nr: 1444905	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-49 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar strain with disc herniation (low back disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from August to December 1985, from September 1990 to June 1991, from January 2002 to December 2002, and from October 2007 to October 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional action in April 2014.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability involves a moderate strain, disc herniation at L4-5 and disc bulge at L5-S1, and it manifests as tenderness, pain that is increased during certain activities, and limitation of motion with pain, not increased on repetitive use or during flare-ups.

2.  During the course of this appeal, the Veteran did not exhibit forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, or a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding sufficiently severe to result in an abnormal gait or spinal contour, or incapacitating episodes of degenerative disc disease.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 10 percent for lumbar strain with disc herniation are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 &. Supp. 2013); 38 C.F.R. § 3.159(b), (c) (2013).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran received notice regarding his initial claim for service connection for a low back disability in May 2009.  

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim in May 2009 and June 2012.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examinations are adequate because they are based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his low back disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran in this case does not assert that VA violated its duty to notify or that there are any additional records that VA should obtain on his behalf.  Rather, in an April 2014 VCAA response letter, he indicates that there is no remaining evidence and requests the Board to proceed based on the evidence of record.  

In the early part of his appeal, the Veteran claimed that his back disability had worsened, an assertion necessitating the remand of his claim for another VA examination.  The Veteran did not, however, attend or request a postponement of the scheduled examination.  Therefore, no further notice or assistance is required and the Board must decide this claim based on the evidence now of record.  38 C.F.R. § 3.655 (2013). 

Lastly, in April 2014, the Board remanded this case so that additional VA treatment records could be obtained, so the AOJ could attempt to obtain additional private medical records, and so the Veteran could be afforded a VA examination.  The AOJ obtained the Veteran's current VA treatment records.  In April 2014 they solicited a release form for his private medical records and the Veteran did not respond.  As noted above, he was offered a VA examination but did not report for it.  For these reasons, there was substantial compliance with the April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Analysis

The Veteran seeks a higher initial rating for his low back disability on the basis that the 10 percent evaluation assigned that disability does not accurately reflect its severity.  According to written statements dated May 2010, December 2010, February 2012, October 2013, and March 2014, this disability has worsened, producing increased radiating pain, sciatica in the right lower extremity, and forward flexion limited to between 30 and 60 degrees.  

Although the Veteran's low back disability may have worsened during the course of this appeal, as alleged, the preponderance of the evidence fails to show that the disability causes symptomatology sufficiently severe to warrant an initial rating in excess of 10 percent.   

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013). 

Disability of the musculoskeletal system is primarily the inability due to damage or infection in the parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2013). 

Regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App. 1 (2011).

By rating decision dated December 2009, the RO granted the Veteran service connection for lumbar strain with disc herniation and assigned that disability an initial 10 percent rating.  Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In this case, the factual findings do not show distinct time periods during which the Veteran's low back symptoms warranted different evaluations; therefore, there are no staged ratings.  

The RO rated the Veteran's low back disability as 10 percent disabling pursuant to DC 5237.  According to the General Rating Formula For Diseases and Injuries of the Spine (general rating formula), all diseases and injuries of the spine other than intervertebral disc syndrome (IDS), including lumbosacral strain under DC 5237, are to be rated pursuant to the general rating formula.  IDS may be rated either under the general rating formula or under the Formula for Rating IDS Based on Incapacitating Episodes (formula for rating IDS).  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).

Under the general rating formula, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2013).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).   

Under the formula for rating IDS, a 10 percent evaluation when the veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).  For purposes of assigning evaluations under the formula for rating IDS, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., at Note 1 (2013).  There is no evidence of record indicating the Veteran has ever had an incapacitating episode due to his low back disability.  Therefore, the formula for rating IDS does not apply.  


The Veteran does not claim that he has an abnormal gait or spinal contour or suffers incapacitating episodes of back symptoms.  Rather, he claims that he has limitation of motion sufficiently severe to warrant a higher initial rating under the general rating formula.  Unfortunately, medical records indicate otherwise.  During VA outpatient treatment visits dated since 2010 and VA examinations conducted in May 2009 and June 2012, examiners noted tenderness, pain aggravated by exercising, standing for 30 minutes, walking a half mile, and repetitively bending and lifting, controlled with ibuprofen, forward flexion limited to, at worst, 70 degrees, albeit in 2012 with pain beginning at 50 degrees, and a combined range of motion of the thoracolumbar spine well beyond 120 degrees.  In June 2012, the Veteran denied flare-ups of back symptomatology and in 2009 and 2012, the examiners noted no additional limitation of motion on repetitive use.  

During the course of this appeal, the Veteran did not exhibit forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, including during flare-ups or on repetitive use.  Further, the combined range of motion of his thoracolumbar spine was 215 degrees in May 2009 and 225 degrees in June 2012.  He did not have muscle spasm or guarding sufficiently severe to result in an abnormal gait or spinal contour, or incapacitating episodes of disc disease.  The medical evidence of record shows that the schedular criteria for entitlement to an initial rating in excess of 10 percent for a lumbar strain with disc herniation are not met.  

The Veteran has asserted that his low back disability has increased in severity.  In his December 2010 VA Form 9, he asserted that his low back and radiating pain had gotten worse.  He is competent to discuss observable symptoms such as pain.  Further, his statements are also credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, his assertions of increased pain do not provide sufficient evidence to show that the rating criteria for a 20 percent rating under the general rating formula are more closely approximated.  In his VA Form 9 he also stated that he had "...at least a 30 degree to 60 degree of forward flexion, as well as an increase of the combined range of motion of the thoracolumbar spine."  The Board construes this statement as an assertion that his limitation of motion falls under the criteria for a 20 percent evaluation.  In this case, the Veteran is competent to state that his ranges of motion have decreased over time.  However, he is not competent to state his specific ranges of motion, which must be measured using a specific instrument, a goniometer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, what his specific range of motion measurements are, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  As a result, his assertion regarding his forward flexion and combined range of motion is not probative evidence.  

It is clear from the Veteran's description of his symptoms that there is limited motion and painful motion.  The Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  38 C.F.R. § 4.59 (2013); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2013).  In this case, the minimum schedular rating has already been assigned.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his low back disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a (2013).  Although he experienced pain at 50 degrees of flexion at his June 2012 VA examination, he remained capable of achieving full flexion to 90 degrees, even after repetitive motion testing.  

Separate ratings for neurologic manifestations are not warranted in this case.  Although the Veteran had subjective complaints of radiating pain in his December 2010 VA Form 9 and at his June 2012 VA examination, radiculopathy or other neurologic manifestations have not been demonstrated.  In December 2008 Dr. N. W., a private physician, stated that the Veteran's straight leg raise tests were negative bilaterally.  A positive straight leg test indicates lumbar radiculopathy.  Dorland's Illustrated Medical Dictionary, 1900 (32nd ed. 2012).  It was noted that the Veteran denied radicular symptoms at that time.  At his May 2009 VA examination he stated that his pain did not radiate.  His sensory and neurologic examinations were normal and his straight leg tests were negative bilaterally.  At his June 2012 VA examination the Veteran reported "occasional" radiation to his buttocks but the examiner found that there were "no radicular or dermatomal distribution of [lower extremity] symptoms."  His sensory examination was normal and the examiner stated that there were no neurological findings and that the Veteran did not have radiculopathy.  His straight leg tests were negative bilaterally.  The evidence of record does not show that the Veteran's low back disability causes neurologic manifestations that require separate evaluations.  

In summary, the Board finds that the overall disability picture for the Veteran's low back disability does not more closely approximate a 20 percent rating under the appropriate rating criteria.  38 C.F.R. § 4.7 (2013).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2013).  

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  As described above, the manifestations of the Veteran's low back disability are tenderness and painful, limited motion and which are contemplated by the schedular criteria set forth in the general rating formula combined with 38 C.F.R. §§ 4.40 and 4.45.  The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected low back disability, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  The June 2012 VA examiner specifically found that aside from painful limited motion and lower lumbar tenderness, there were no other pertinent signs or symptoms related to his low back disability.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his low back disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  He has been employed as a police officer throughout the appeal period.  


ORDER

An initial rating in excess of 10 percent for lumbar strain with disc herniation is denied.


____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


